        Case 1:18-cv-01540-NRB Document 97 Filed 06/26/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

 IN    RE   LIBOR-BASED    FINANCIAL
 INSTRUMENTS ANTITRUST LITIGATION    Master File No. 1:11-md-2262-
                                     NRB
 THIS DOCUMENT RELATES TO:

 FEDERAL     DEPOSIT     INSURANCE
 CORPORATION AS RECEIVER FOR DORAL No. 1:18-cv-01540
 BANK,

                                       Plaintiff

                         v.

 BANK OF AMERICA N.A., et al.,

                                       Defendants.



                        NOTICE OF VOLUNTARY DISMISSAL

          WHEREAS this Court previously dismissed certain claims asserted by Plaintiff

the Federal Deposit Insurance Corporation as Receiver for Doral Bank (FDIC-R Doral”)

with prejudice and dismissed certain claims asserted by the FDIC-R Doral without

prejudice;

          WHEREAS the FDIC-R Doral seeks to withdraw its claims:

          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), the FDIC-R Doral, by and through its undersigned attorneys, hereby

withdraws and dismisses all claims in the above-captioned action against Defendants

Bank of America, N.A.; Barclays Bank plc; British Bankers’ Association; BBA

Enterprises Ltd.; BBA Trent Ltd. (F.K.A. BBA Libor Ltd.); Coöperatieve Rabobank UA

(F.K.A. Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.); Credit Suisse AG;

Credit Suisse International (F.K.A. Credit Suisse First Boston International); Deutsche


#93319656v3
     Case 1:18-cv-01540-NRB Document 97 Filed 06/26/20 Page 2 of 2



Bank AG; HSBC Bank plc; JPMorgan Chase Bank, N.A.; Bank of Scotland plc; Lloyds

Banking Group plc; Lloyds Bank plc (F.K.A. Lloyds TSB Bank plc); Société Générale;

The Norinchukin Bank; Royal Bank of Canada; The Royal Bank of Scotland plc; MUFG

Bank Ltd. (F.K.A. The Bank of Tokyo-Mitsubishi UFJ Ltd.); UBS AG; and Portigon AG

(F.K.A. WestLB) (collectively, “Defendants”) without prejudice; provided that, if the

FDIC-R Doral were to reassert any claims that have been previously dismissed by this

Court with prejudice, those claims shall remain dismissed with prejudice, subject to any

right to appeal or to seek reconsideration of the prior dismissal that the FDIC-R Doral

may have. Defendants reserve the right to oppose any such appeal or reconsideration

request.

 Dated: June 24, 2020                        Respectfully submitted,

                                             ZELLE LLP

                                             By: /s/ James R. Martin
                                                 James R. Martin
                                                 Jennifer Duncan Hackett
                                                 1775 Pennsylvania Avenue, NW
                                                 Washington, DC 20006
                                                 202-899-4101

                                             Attorneys for the FDIC-R Doral




                                            2
